Title: To George Washington from William Phillips, 23 September 1780
From: Phillips, William
To: Washington, George


                        
                            Sir
                            Elizabeth Town 23d September 1780
                        
                        His Excellency General Sir Henry Clinton expected I should have met a person from Your Excellency at this
                            place to have conversed upon various subjects relating to a General Exchange as, also, upon the appointment of
                            Commissarys to reside with the respective Armies, but, no such person from you, Sir having arrived at Elizabeth Town, I
                            have only to enclose to Your Excellency the rough draft of Sir Henry Clinton’s proposals upon this matter for your
                            perusal, should it meet your concurrence I doubt not but on your signifying so to Sir Henry Clinton, the two persons may
                            enter upon their respective Offices.
                        I most sincerely lament, that Major General Lincoln gave himself and me the trouble of a meeting at Elizabeth
                            town, that Gentleman being so entirely unprepared to enter in any the least degree upon the business for which it was
                            supposed we were to meet. I came fully instructed from Sir Henry Clinton to settle the plan of an Exchange of the Troops
                            of Convention against the American Troops taken at Charles Town and the manner with which the Troops on both sides were to
                            have met for that desireable purpose, Major General Lincoln did not on the contrary, from any thing I could perceive, come
                            to this place Authorized either by Your Excellency or the American Congress to enter at all upon the business. I shall
                            decline giving any opinion upon this fruitless meeting, but must be allowed to acknowledge my extreme surprize that it
                            should be conceived by any person necessary for General Lincoln and myself to confer upon the matter of his partial and
                            personal exchange which depended so entirely and absolutely upon Sir Henry Clinton and Your Excellency and might have been
                            settled by the receipt and return of a letter on either side. I have the honor to be Sir, with the highest respect Your
                            Excellency’s Most Obedient and most humble Servant 
                        
                            W. Phillips.
                        
                     Enclosure
                                                
                            
                                Proposal

                                
                                    23 September 1780
                                
                            


                            That the Commander in Chief each by his own Authority, and under his own immediate Direction, do appoint,
                                for the Benefit of Prisoners, a Commissary of Prisoners. The British Commissary to reside at Lancaster in
                                Pennsylvania, or at Fredericktown in Maryland, or in such other Parts as may be most contiguous to where the greatest
                                Number of Privates Prisoners of War may be confined. The American Commissary at New York. For the Conduct and Good
                                Behaviour of these Commissaries, they The Commanders in Chief shall be respectively answerable.
                            Such Commissaries on all Occasions are to consider themselves as under Parole, neither to send verbal or
                                written Intelligence to their own Party, or divulge any thing that may be prejudicial to the Party with whom they
                                reside, nor receive or forward any Letters but such as have been inspected by the Officers appointed for that Purpose,
                                and under no Pretence whatever to interfere with public Affairs or Politicks, but entirely govern their Conduct in
                                Office agreeable to the  following Regulations.
                            These are General Clinton’s proposals
                            1st The respective Commissaries are to be permitted to visit the Prisoners confined where they reside, at
                                least once a Week, in the presence of an Officer appointed for the purpose, in order to collect Returns, see that they
                                are regularly supplied with the Provisions to which they are entitled, to hear their Complaints if any, and in general
                                examine into the State of their Health, Accommodation, or Wants; all which they may report to the Commander in Chief
                                in whose Lines they are, and also to their own Commander in Chief, if they deem it essential. They are to be permitted
                                in like manner and for the same Purposes to visit such other Prisoners as may be confined at more remote Posts (if
                                judged necessary by the Commissary) under the same Restrictions, once a Month, with Permission from the Military
                                Commanding Officer at the Place where the Commissary resides.
                            2nd The Commissaries are to be allowed to receive and distribute among the Prisoners, such Provision,
                                Clothing, and Necessaries, as also such Comforts for the Sick as may be transmitted for their use from time to time;
                                they shall, also, be at liberty in Addition to purchase these Articles from the adverse Party and to negotiate Bills
                                of Exchange for the purpose of paying for such Purchases, the Board of the Officers and for their own Expences, and in
                                these Cases and for these Purposes the British Commissary to have liberty to go to Philadelphia from time to time as
                                (the) Exigencies may require.
                            3rd Each Commissary to be allowed to live in a House by himself with his Family & Domesticks,
                                without being subject to be billeted upon, or liable to perform any Military or public Duties, and exempt from all
                                publick Dues and Taxations be protected and secured in their Persons and Effects, and treated with suitable Respect
                                while they continue in Office.
                            4th Neither of the Commissaries to be allowed to pass to the Army to which he belongs without previously
                                informing the Commander in Chief within whose Lines he is, of the Intention of his Journey and obtaining Permission
                                for that purpose, and such Commissary being allowed to pass is to consider himself under Parole not to divulge or do
                                any thing prejudicial to the Party with whom he resides.
                            5th In case of Misbehaviour, or a Charge of Misbehaviour, in either Commissary, and on a complaint
                                thereof and request to the Commander in Chief under whom he acts, he shall be recalled, and another appointed.
                            6th If a Commissary should resign or be recalled, he is to be permitted to return with his Family
                                & Effects under the Sanction of a Flag.

                        
                        
                    